LIVE 6.2.4 CMEG8e U1S 1 Bistric OG Ofok BRtEOCalifohRd Filed: OB4PS/2E. Ragecdues gbO/cHA fa BUR FH. pl'B42629409151639-L..

1 of 4

CLOSED, INTERPRETER

U.S. District Court

Eastern District of California - Live System (Sacramento)
CRIMINAL DOCKET FOR CASE #: 2:20-mj-00028-KJN-1

Case title: USA v. Kariaka

Other court case number: 1:18-cr-00109-TSB-6 Southern
District of Ohio (Cincinnati)

Date Filed: 02/05/2020
Date Terminated: 02/14/2020

 

Assigned to: Magistrate Judge Kendall J.

Newman

Defendant (1)

Ievgen Kariaka
TERMINATED: 02/14/2020
also known as

Eugene

TERMINATED: 02/14/2020

Pending Counts

None

Highest Offense Level (Opening)

represented by Mia Crager

Office of the Federal Public Defender
801 I St. 3rd Floor

Sacramento, CA 95814
916-498-5700

Email: mia_crager@fd.org
TERMINATED: 02/06/2020

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Public Defender or
Community Defender Appointment

Noa Oren

Office Of The Federal Defender
801 I Street, Third Floor
Sacramento, CA 95814
916-498-5700-7222

Email: noa_oren@fd.org

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Public Defender or
Community Defender Appointment

Disposition

3/18/2020 1:00 PM
LIVE 6.2.4 CMEEBC US IdishticDOAP OT BRdANCationRO Filed: ORBA/E? RAQRictrkledO cd AKG DUR st ph 2629409 151639-L...

None
Terminated Counts Disposition
None

Highest Offense Level (Terminated)

 

None

Complaints Disposition

Rule 5(c)(3)

Plaintiff

USA represented by Mira Chernick , GOVT

United States Attorney's Office

501 I Street, Suite 10-100
Sacramento, CA 95814
916-554-2767

Email: mira.chernick@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant US Attorney

 

Date Filed # | Docket Text

 

02/05/2020 RULE 5(c)(3) ARREST from Southern District of Ohio (Cincinnati). Case 1:18-cr-
00109-TSB-6 as to levgen Kariaka (1). (Waldrop, A) (Entered: 02/05/2020)

 

02/05/2020 1 | MINUTES (Text Only) for proceedings before Magistrate Judge Kendall J.
Newman: INITIAL APPEARANCE in RULE 5(c)(3) PROCEEDINGS as to Ievgen
Kariaka held on 2/5/2020. Office of the Federal Defender appointed for defendant.
Defendant advised rights and pending charges. Waived formal reading of the
Southern District of Ohio Indictment. Defendant waived identity hearing under Rule
5. The Government moved for detention. Defense requested the matter of detention
continue. The Court ORDERED the defendant temporarily detained. Detention
Hearing set for 2/6/2020 at 02:00 PM in Courtroom 25 (KJN) before Magistrate
Judge Kendall J. Newman. The Court has been notified that an interpreter is
required in this action for levgen Kariaka. It is counsel's responsibility to timely
notify the Court Staff Interpreter when a hearing requiring an interpreter is
scheduled, continued or cancelled. Failure to do so may result in sanctions. See LR
403 - Court Interpreter Services in Criminal Actions

 

Government Counsel: Mira Chernick present. Defense Counsel: Mia Crager

 

 

 

 

 

2 of 4 3/18/2020 1:00 PM
LIVE 6.2.4 CMS@BEU SB. ERs cQQhaGol BRAGG HorhB9 Filed: Q24k9/20 deaGecodraled Od? Hi GUR pt pl? 91629409 151639-L...

present. Custody Status: Present and In Custody. Court Reporter: Jonathan
Anderson (ECRO). Interpreter: Edward Hairullin, Language: Russian (Waldrop, A)
(Entered: 02/05/2020)

02/05/2020 2 | SHACKLING MINUTE ORDER issued by Courtroom Deputy Magistrate Judge
Kendall J. Newman on 2/5/2020: Pursuant to Local Rule 401, the Court hereby

determined that the appropriate restraint level for levgen Kariaka is No Restraint
(USM # 79001-097). (TEXT ONLY ENTRY) (Waldrop, A) (Entered: 02/05/2020)

02/06/2020 3 | MINUTES (Text Only) for proceedings before Magistrate Judge Kendall J.
Newman: DETENTION HEARING as to Ievgen Kariaka held on 2/6/2020.
Defendant advised rights. The Government moved for detention. Defense requested
the matter continue. After hearing from parties, the Court ORDERED the defendant
temporarily detained. Detention Hearing CONTINUED to 2/13/2020 at 02:00 PM
in Courtroom 24 (CKD) before Magistrate Judge Carolyn K. Delaney.. Government
Counsel: Mira Chernick present. Defense Counsel: Noa Oren present. Custody
Status: Present and In Custody. Court Reporter: Jonathan Anderson (ECRO).
Interpreter: Edward Hairullin, Language: Russian (Waldrop, A) (Entered:
02/06/2020)

 

 

 

02/10/2020

|

MEMORANDUM to Continue the Detention Hearing by Ievgen Kariaka. (Oren,
Noa) Modified on 2/11/2020 (Huang, H). (Entered: 02/10/2020)

 

02/14/2020 5 | MINUTES (Text Only) for DETENTION HEARING proceedings as to levgen
Kariaka held on 2/14/2020 before Magistrate Judge Carolyn K. Delaney. The
Government moved for detention. Defense requested the matter be put over for
further proceedings. After careful consideration, and for reasons stated on the
record, the Court ORDERED the defendant DETAINED and remanded to USM and
transported to the Southern District of Ohio, forthwith. Government Counsel: Mira
Chernick present. Defense Counsel: Noa Oren present. Custody Status: In Custody.
Court Reporter: Tiffany Brown (ECRO). Interpreter: Edward Hairullin, Language:
Russian (Kennison, L) (Entered: 02/14/2020)

 

02/14/2020

IGN

DETENTION ORDER signed by Magistrate Judge Carolyn K. Delaney on
2/14/2020 as to Ievgen Kariaka. (Coll, A) (Entered: 02/18/2020)

 

02/14/2020 7 | COMMITMENT to ANOTHER DISTRICT signed by Magistrate Judge Carolyn K.
Delaney on 2/14/2020 as to Ievgen Kariaka. Defendant committed to Southern
District of Ohio. (Coll, A) (Entered: 02/18/2020)

TRANSMITTAL of DOCUMENTS on *2/14/2020* to * Southern District of Ohio*
*200 W. Second Street* *Room 712* *Dayton, Ohio 45402*.
*Electronic Documents: | to 7 * (Coll, A) (Entered: 02/18/2020)

 

02/18/2020

|oo

 

 

 

 

 

 

 

| PACER Service Center

| Transaction Receipt

 

 

| 03/18/2020 10:00:38

3 of 4 3/18/2020 1:00 PM
LIVE 6.2.4 CMEEBCUB.1kstte0Oamet ERtdaOCalfothed Filed: Ontis9/A0 cdasichrilgsOcd?DiG BUR pt pi? 812629409151639-L...

4 of 4

 

 

 

 

 

 

 

EACER ud] 780:427043 1 :4267454 |Client Code:
Login:

siete. Search 2:20-mj-
Description: |Docket Report Criteria: 00028-KIN
sillably 2 Cost: 0.20
Pages:

 

3/18/2020 1:00 PM
Case: 1:18-cr-00109-TSB Doc #: 139 Filed: 03/18/20 Page: 5 of 10 PAGEID #: 708

Case 2:20-mj-00028-KJN Document 4 Filed 02/10/20 Page 1 of 1

FEDERAL DEFENDER’S OFFICE

EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO

 

memorandum
Date: February 10, 2020

To: Judy Streeter, Courtroom Deputy to
The Honorable Carolyn K. Delany

From: Noa Oren, Assistant Federal Defender

Subject: U.S. v. Ievgen Kariaka
2:20-mj-00028 KIN

 

Please move the detention hearing set for 2/13/2020 at 2:00 p.m. to 2/14/2020 at 2:00 p.m. Due
to a scheduling conflict, pretrial services officer Allie Mirgain is unable to attend court on
2/13/2020. This date also works with the interpreter, Eduard Hairullin’s schedule as well. There
is no objection to moving this hearing from Assistant United States Attorney Mira Chernick.

Please contact me if you have any concerns.

NEO/mkb
Case: 1:18-cr-00109-TSB Doc #: 139 Filed: 03/18/20 Page: 6 of 10 PAGEID #: 709

Case 2:20-mj-00028-KJN Document6 Filed 02/14/20 Page 1 of 3
AO 472 (Rev. 11/16) Order of Detention Pending Trial

UNITED STATES DISTRICT CouriF IL
enue FEB 1 4 2020

Eastern District of California
CLERK, U.S. DISTRICT COURT
BK ot . iS OF CALIFO

 

 

United States of America

Vv.
Case No. 2:20-mj-00028 KIN

IEVGEN KARIAKA
Defendant

ORDER OF DETENTION PENDING TRIAL
Part I - Eligibility for Detention

Net Neue Ne Nee See

Upon the

ion of the Government attomey pursuant to 18 U.S.C. § 3142(f(1), or
otion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f\2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

[_]A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
presumption that no condition or combination of conditions will reasonably assure the safety of any other person
and the community because the following conditions have been met:

{ la the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f\(1):
- a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
b) an offense for which the maximum sentence is life imprisonment or death; or
¢) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
(21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
[ ka any felony if such person has been convicted of two or more offenses described in subparagraphs
(a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
jurisdiction had existed, or a combination of such offenses; or
Che any felony that is not otherwise a crime of violence but involves:
(i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
(iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
[le the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
§ 3142(f\(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
to Federal jurisdiction had existed; and
[le the offense described in paragraph (2) above for which the defendant has been convicted was
committed while the defendant was on release pending trial for a Federal, State, or local offense; and
[ a period of not more than five years has elapsed since the date of conviction, or the release of the
defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

Page | of 3
Case: 1:18-cr-00109-TSB Doc #: 139 Filed: 03/18/20 Page: 7 of 10 PAGEID #: 710

Case 2:20-mj-00028-KJN Document6 Filed 02/14/20 Page 2 of 3
AO 472 (Rev. 11/16) Order of Detention Pending Trial

   

[_]B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the

defendant as required and the safety of the community because there is probable cause to believe that the defendant
committed one or more of the following offenses:

[ |a an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);

2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
or more is prescribed;
[ an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
imprisonment of 20 years or more is prescribed; or
5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(aX 1), 2245,

2251, 2251A, 2252(aX(1), 2252(a\(2), 2252(a(3), 2252A(aX1), 2252A(aX(2), 2252A(aX3), 2252A(ay(4),
2260, 2421, 2422, 2423, or 2425.

[_|c. Conclusions Regarding Applicability of Any Presumption Established Above

[|The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
ordered on that basis. (Part III need not be completed)

OR

[_ }the defendant has presented evidence sufficient to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted.

Part III - Analysis and Statement of the Reasons for Detention

After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

[IBy clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
the safety of any other person and the community.

y a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

  
   
 
 
   
 

tt of evidence against the defendant is strong

articipation in criminal activity while on probation, parole, or supervision
History of violence or use of weapons

i of alcohol or substance abuse

stable employment

k of stable residence

f financially responsible sureties

k of significant community or family ties to this district

 

Page 2 of 3
Case: 1:18-cr-00109-TSB Doc #: 139 Filed: 03/18/20 Page: 8 of 10 PAGEID #: 711

Case 2:20-mj-00028-KJN Document6 Filed 02/14/20 i 3ofs
AO 472 (Rev. 11/16) Order of Detention Pending Trial

Significant family or other ties outside the United Si
k of legal status in the United States = PR tt unelear”
Subject to removal or deportation after serving any period of incarceration
ior failure to appear in court as ordered
Prior attempt(s) to evade law enforcement
se of alias(es) or false documents

kground information unknown or unverified
ior violations of probation, parole, or supervised release

   

 

 

 

 

  
 
   
 

 

OTHER REASONS OR FURTHER EXPLANATION:

Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance

in connection with a court proceeding. Can AA
Date: 2/14/2020 Yo~,

Honorable Carolyn K. Delaney, United States Magistrate Judge

 

 

Page 3 of 3

 
Case: 1:18-cr-00109-TSB Doc #: 139 Filed: 03/18/20 Page: 9 of 10 PAGEID #: 712

% A094 (Rev. 8/97) Commi Ho Anode! Bink OZ28-KJN Document 7 Filed 02/14/20 Fl L E D

 

 

 

 

 

 

 

 

 

 

1
UNITED STATES DISTRICT COURT, ied 4 2020
U.S. DISTRICT COURT
Eastern District of California east ETRE SAMFORN,
UNITED STATES OF AMERICA COMMITME ANOTHER
Vv. DISTRICT
IEVGEN KARIAKA Case No. *2:20-mj-00028 KIN
DOCKET NUMBER MAGISTRATE JUDGE CASE NUMBER
District of Arrest District of Offense District of Arrest District of Offense
1:18-cr-0109 TSB-6 2:20-mj-00028 KIN
HARGES AGAINST THE DEFENDANT ARE BASED UPON AN
x_Indictment Information ___ Complaint Other (specify)
charging a violation of 18 US.C.§ 1962(d)

 

 

ISTRICT OF OFFENSE Southern District of Ohio (Cincinnati)

 

DESCRIPTION OF CHARGES:
Conspiracy to Participate in Racketeering Activity

URRENT BOND STATUS:
____ Bail fixed at $ and conditions were not met
Government moved for detention and defendant detained after hearing in District of Arrest
_ {Government moved for detention and defendant detained pending detention hearing in District of Offense

 

 

—__Other (specify)
presentation ____Retained Own Counsel _X_ Federal Defender Organization —__CJA Attomey __ None
linterpreter Required? __No x Yes Language: _Russian

 

 

DISTRICT OF CALIFORNIA
TO: THE UNITED STATES MARSHAL

You are hereby commanded to take custody of the above named defendant and to transport that
defendant with a certified copy of this commitment forthwith to the district of offense as specified above
and there deliver the defendant to the United States Marshal for that District or to some other officer
authorized to receive the defendant.

Of [yore aL. DAs

United States Judge or MagiStrate Judge

 

RETURN

 

This commitment was received and executed as follows:

 

DATE COMMITMENT ORDER RECEIVED PLACE OF COMMITMENT DATE DEFENDANT COMMITTED

 

 

 

DATE UNITED STATES MARSHAL (BY) DEPUTY MARSHAL

 

 

 

 

 
Case: 1:18-cr-00109-TSB Doc #: 139 Filed: 03/18/20 Page: 10 of 10 PAGEID #: 713

Case 2:20-mj-00028-KJN Document 8 Filed 02/18/20 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

OFFICE OF THE CLERK

501 "I" Street
Sacramento, CA 95814

February 18, 2020

Southern District of Ohio
200 W. Second Street
Room 712

Dayton, Ohio 45402

RE: USA vs. TIEVGEN KARIAKA
USDC No.: 2:20-—MJ—00028-K JN
Dear Clerk,

Pursuant to the order transferring the above captioned case to your court, dated February 14, 2020 ,
transmitted herewith are the following documents:

Electronic Documents: 1 to 7

Documents maintained electronically by the district court are accessible through PACER for the
Eastern District of California at https://ecf.caed.uscourts.gov.

Please acknowledge receipt on the extra copy of this letter and return to the Clerk's Office.

Thank you,

/s/ A. Coll
Deputy Clerk

 

DATE RECEIVED:

 

RECEIVED BY:

 

(Print Name)

NEW CASE NUMBER:

 
